It was a subject of regret, that *Page 383 
the inclination of his opinion differed from his brothers in office. The case of Atchinson v. Everitt1 is decisive that this action is to be considered in the light of a civil action.2 The opinion of Lord Mansfield is believed to be founded in principles of law. He was inclined to think that the statute of 4 Geo. II. c. 26, was enforced by our law, which adopted all the statutes of amendment and jeofails. But if that statute is not in force, we know the Act of 1786, c. 14, § 3, is, which enacts, that no instrument of writing which contains the substance shall be lost or destroyed for the want of form. He was inclined to think that the reasons should be overruled, but felt disposed for the subject to undergo further discussion.
1 Cowp. 382.
2 See 1 Wils. 125.